Citation Nr: 0525643	
Decision Date: 09/20/05    Archive Date: 09/29/05

DOCKET NO.  04-00 902	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.  

In an August 2003 communication, the veteran (also referred 
to as 'appellant') claims that his PTSD has increased in 
severity and that he is entitled to a rating in excess of 30 
percent.  Such claim is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The veteran served on active duty from August 1960 to 
April 1971.

2.  On February 2003, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant, through his representative, that a withdrawal of 
this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant 
have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.204 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the veteran originally filed his 
claim for an increased rating for service-connected PTSD, 
which was rated as 10 percent disabling, in October 2000.  
Thereafter, in a June 2002 rating decision, such was denied.  
In July 2002, the veteran submitted a notice of disagreement 
and, in January 2003, a statement of the case granting an 
increase, to 30 percent, effective July 11, 2000, was issued.  
As such, in February 2003, the veteran indicated that he was 
satisfied with the rating for PTSD and withdrew his appeal.  
In March 2003, a rating decision reiterating the January 2003 
grant of a 30 percent rating, effective July 11, 2000, was 
issued.  In August 2003, the veteran submitted a notice of 
disagreement with such rating decision and indicated that he 
was entitled to a rating in excess of 30 percent for his 
PTSD.  It appears that the RO treated this statement as a 
continuation of the veteran's prior appeal, even though he 
withdrew it in February 2003, and issued a supplemental 
statement of the case in October 2003.  The veteran then 
submitted his substantive appeal (VA Form 9) in December 2003 
and the RO certified the matter to the Board.  

However, as the March 2003 rating decision was issued in 
connection with the January 2003 statement of the case, 
albeit two months later, and the veteran withdrew his appeal 
of such issue in February 2003, indicating that he was 
satisfied with a 30 percent rating for PTSD, the current 
appeal is not properly before the Board.  38 C.F.R. § 20.204 
(2004).  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Withdrawal may be made by the 
appellant or by his authorized representative.  38 C.F.R. 
§ 20.204 (2004).  The appellant, through his authorized 
representative, has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




                       
____________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


